DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naserian (US 2020/0278684).	
Regarding claims 1, 17, and 18, Naserian discloses a vehicle control device (autonomous vehicle control through an intersection via programmed algorithm on controller; Naserian at title, abstract, 0002, 0006, 0008), comprising: 
A recognizer configured to recognize situations around a vehicle (sensor system includes means for detecting the vehicle driving situation; Naserian at 0008, 0026, 0063).
A determiner configured to determine any of lanes included in a road on which the vehicle travels as a reference lane (vehicle position in own lane determined by processing arrangement from sensed data; Naserian at 0006, 0008).
A driving controller (controller 34; Naserian at 0058) configured to control at least one of a speed and steering of the vehicle (speed and steering autonomously controlled; Naserian at 0027) according to the situations recognized by the recognizer and the reference lane determined by the determiner (autonomous vehicle needs to turn left at an intersection in the route, generates virtual lane 306; Naserian at 0058).
Wherein the determiner is configured to, when the vehicle moves from a first road to a second road different from the first road (road containing lanes L9-10, traveling to different road containing lanes L3-4; Naserian at Fig. 4), among a plurality of lanes included in the first road (lanes 9, 10; Naserian at Fig. 4), according to a relative position of a first reference lane determined at a time before the vehicle moves to the second road with respect to the plurality of lanes (virtual lane generated to connect the reference lane 9 to target lane L4), determine a second reference lane on the second road (target lane on second road will be determined as L4; Naserian at Fig. 4, 0058).

Regarding claim 2, Naserian discloses wherein the determiner is configured to determine the second reference lane according to a relative position of the first reference lane; when the number of lanes of the first road and the number of lanes of the second road are the same (equal 

Regarding claim 3, Naserian discloses wherein, when the n-th lane out of lanes in one direction among a plurality of lanes included in the first road is determined as the first reference lane (vehicle current lane of travel is L9; Naserian at 0058, 0069, Fig. 4), the determiner is configured to determine the n-th lane out of lanes in the one direction among a plurality of lanes included in the second road as the second reference lane (L4 is generated as target lane for maneuver; Naserian at Fig. 4, 0058).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Naserian, as applied above, and further in view of Fairfield (US 2018/0143643).
Regarding claim 4, Naserian is silent as to wherein, when the number of lanes of the first road is different from the number of lanes of the second road, the determiner is configured to determine the second reference lane according to a relative position of the first reference lane and predetermined regulations applying to the first road and the second road.
Fairfield, in a similar invention in the same field of endeavor, teaches navigating an autonomous vehicle through a roadway network containing roads with varying lanes (Fairfield at 
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Naserian with the target lane destination as taught by Fairfield.  Doing so would provide a more personalized lane selection in a route tailored to a user’s criteria that would still comport with legal road and lane restrictions.

Regarding claim 5, the combination teaches wherein when the number of lanes of the second road is larger than the number of lanes of the first road (turning from a single lane road to a three lane road on a route; Fairfield at Fig. 6, 7)  and the n-th lane out of lanes determined by the predetermined regulations among a plurality of lanes included in the first road is determined as the first reference lane, the determiner is configured to determine the n-th lane out of lanes determined by the predetermined regulations among a plurality of lanes included in the second road as the second reference lane (target lane, e.g. far right, chosen based on predetermined regulations; Fairfield at 0067).

Claim Objections
5.	Claims 6-10, 12, 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.